—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), entered October 15, 1999, which, upon a jury verdict in favor of defendants and against plaintiffs, dismissed the complaint, unanimously affirmed, without costs.
The trial court properly declined to charge the jury on the statutes requested by the plaintiffs, requiring that stairs be provided with non-slip surfaces, since there was no evidence that those statutes had been violated (see, Senn v Scudieri, 165 AD2d 346, 355; Wilmot v City of New York, 73 AD2d 201, 204; Christoforou v Lown, 120 AD2d 387, 390). Nor was there evidence to support plaintiffs’ contention that the riser heights or other “step geometry” made it more difficult for the injured plaintiff to recover his balance (see, Jefferson v Temco Servs. Indus., 272 AD2d 196). Based on the same lack of evidence, the trial court properly precluded plaintiffs’ expert from testifying on this subject. Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.